In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “C”, No. 382-124; to the Court of Appeal, Fourth Circuit, No. 97KW-0378.
Granted. The ruling of the district court granting the motion to sever the co-defendants is reversed, and this case is remanded for further proceedings. A severance is not required simply because a defendant desires to call his co-defendant as a witness, State v. Hunter, 340 So.2d 226, 230 (La. 1976); State v. Jenkins, 340 So.2d 157, 166 (La.1976), and counsel otherwise failed to show specifically that joint trial would prejudice the defendant and require separate trials in the interest of justice. State v. Webb, 424 So.2d 233, 236 (La.1982).
VICTORY, J., not on panel.